Opinion by
Quinan, J.
§ 1236. Appeal bond; description of judgment. The judgment in justice’s court which was appealed from was for §261. The appeal bond described it as a judgment for $260, hut otherwise correctly described it. Held, the bond is sufficient. It gives the names of the parties, the court in which the judgment was rendered, and the day of its date. There can be no question that it refers to the very judgment appealed from, and that the discrepancy as to amount was a mere clerical error from which no doubt can arise as to the identity of the judgment.
Affirmed.